Dissenting Opinion by
Jacobs, J.:
I respectfully dissent. Where two parties enter into a written contract which they intend to be a final expression of their agreement, neither can vary the terms of the written agreement by proof of prior or contemporaneous oral representations unless the prior representations were omitted from the written contract as a result of fraud, accident, or mistake. Nicolella v. Palmer, 432 Pa. 502, 248 A.2d 20 (1968); Bardwell v. Willis Co., 375 Pa. 503, 100 A.2d 102 (1953). The opinion of the majority here, in approving this cause of action for negligent misrepresentation based upon the sale of an insurance contract, effectively emasculates the parol evidence rule. The rule adopted by the majority will soon render written instruments of no value by increasing the temptations *96to commit perjury and by permitting vague and fading memories1 to control over the specific and immutable writing. Such has never been, and should not be, the policy of the laws of this Commonwealth.
I would hold that where the agreement is absolute and certain on its face,2 the parol evidence rule cannot be circumvented merely by changing the form of action from assumpsit to one based upon negligent misrepresentation. Bardwell v. Willis Co., supra. See National Cash Register Co. v. Modern Transfer Co., 224 Pa. Superior Ct. 138, 302 A.2d 486 (1973).
I would reverse the decision of the court below.
Hoffman, J., joins this dissenting opinion.

 In the instant case, Mrs. Rempel testified to occurrences clouded by the dust of 10 years.


 The amounts to be paid in case of death were clearly set forth on the first page of the policy and the first page of the “Family Income Rider.”